DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 28 December 2020 has/have been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 3-5, 7, 10-11, and 19 is/are objected to because of the following informalities:
Claims 3-5, 7, 10-11, and 19 are replete with instances of claim limitations preceded by the term “a” and/or “an” which have already been provided with antecedent basis.
“a child” recited in claim 3 line 2, claim 4 line 2, claim 5 line 2, and claim 19 line 9
“a proper seating component” recited in claim 4 line 2 and claim 5 line 2
“a seating component” recited in claim 5 line 1
“a communication link” recited in claim 7 lines 7-8
“an Isofix base” recited in claim 10 line 1 and claim 11 line 1
“a vehicle” recited in claim 19
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the system” in line 6. There is insufficient antecedent basis for this limitation in the claim. There is also insufficient antecedent basis for this limitation in the preamble for each of claims 2-18 as well as in the bodies of claims 2, 4-11, 13, 15-16, and 18-19.
Claim 6 recites the limitation "the correct direction" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the measured tension" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 recite the limitation "the tension" in line 3 and line 1, respectively. There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitation "the output" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pre-flight check" in lines 3, 6, and 12-13. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method comprising performing various determinations to check that a seating component for a child is properly installed in a vehicle and is being properly used.
This is a process that, under its broadest reasonable interpretation, covers performance of these limitations in the mind. For example, a person may simply observe the seating component and mentally evaluate the installation and use of the seating component in order to make each of the claimed determinations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because there are no elements recited in the claim in addition to the abstract idea (e.g., the claim does not recite any means for performing the claimed determinations).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only elements recited in the claim are those that are directed to the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm (Pub. No.: US 2015/0130605 A1) in view of Saban (Pub. No.: US 8,044,782 B2).

With respect to claim 1, Helm discloses a child transportation system comprising:
a seating component for placement in a vehicle in which a child can be placed (child restrain seat 106, see at least: Fig. 1 and p. [0021]);
a mobile application (e.g., see at least Fig. 6-7) configured for execution by a remote mobile computing device (mobile computing device 108, see at least: Fig. 1 and p. [0021]);
wherein the seating component is in wireless communication with the remote mobile computing device (e.g., via network 100, see at least: p. [0021]);
wherein the system is constructed and arranged to perform a plurality of checks comprising:
one or more checks to determine if the seating component of the child transportation system is located in a vehicle (determining that a child restraint seat has been installed in a vehicle seat of a vehicle, see at least: p. [0004]);
one or more checks to determine if the seating component of the child transportation system located in the vehicle is occupied by a child (whether a child is positioned and restrained in the child restraint seat, see at least: p. [0019]);
one or more checks to determine if the seating component of the child transportation system is properly installed in the vehicle (utilize one or more sensors to detect whether the child restraint seats 106a, 106b are properly installed in the vehicle, see at least: p. [0025]);
one or more checks to determine if the child located in the seating component of the child transportation system is properly secured in the seating component (that the belt is fastened and properly tightened to the child, see at least: p. [0019]; sensors may be included to ensure that the child is properly placed in the child restraint seat 106, see at least: p. [0029]), and;
one or more checks to determine if the child transportation system is functioning properly (if it is determined that a child in the child restraint seat 106 is present in the vehicle seat 104, the seatbelt latch sensor 322 and the seatbelt strap sensor 324 may activate to further determine whether the child restraint seat 106 is being properly utilized, see at least: p. [0036]).
Helm fails to teach the following feature. However, this feature is taught by Saban: one or more checks to determine if the seating component of the child transportation system is a proper seating component for the child occupying the seating component (the control module 18 may perform checks to detect if the seat type, designed by its manufacturer to be occupied by a child within a specified age range, is incompatible with the age of the child 8, see at least: col. 14 ln. 15-18)
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Helm to include the one or more checks taught by Saban in order to enhance the safety of the checks being performed on the child restraint seat.

With respect to claim 3, the combination of Helm in view of Saban teaches the system of claim 1. Additionally, Helm teaches wherein a check to determine if the seating component of system located in the vehicle is occupied by a child comprises sensing with an occupancy sensor if the seating component is occupied (based on the amount of weight placed on the vehicle seat 104 and/or the distribution of that weight, the seat sensor 326a and the lumbar sensor 326b may determine whether the passenger in the vehicle seat 104 is an adult or a child in a child restraint seat 106, see at least: p. [0035]).

With respect to claim 4, the combination of Helm in view of Saban teaches the system of claim 3. Additionally, Saban teaches wherein the check to determine if the seating component of the system is a proper seating component for a child occupying the seating component comprises measuring the child's weight and comparing the measured weight to a stored predetermined threshold weight value (Incompatibility is detected between the ID data of the identification module 381 that identifies the ICSS 38 seat limitations and the recommended specifications of the ICSS 38 regarding the weight range and the weight of the child 8 as measured by a weight sensor 382f For example, when it is 10 detected that the weight of the child 8 is out of the recommended weight range, see at least: col. 14 ln. 5-11).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the combination of Helm in view of Saban with the aforementioned features of 

With respect to claim 5, the combination of Helm in view of Saban teaches the system of claim 3. Additionally, Saban teaches wherein a check to determine if a seating component of the system is a proper seating component for a child occupying the seating component comprises obtaining the child's height and comparing the obtained height to a stored predetermined threshold height value (check if the child 8 has reached a certain minimum height and is eligible for transfer to a booster seat. It is understood that the same check is configured to detect if the height of the child 8 exceeds the maximum height and that the child is eligible for transfer to a vehicle seat VS, see at least: col. 18 ln. 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the combination of Helm in view of Saban with the aforementioned features of Saban to further enhance the accuracy of the check for proper use of the child seat.

With respect to claim 6, the combination of Helm in view of Saban teaches the system of claim 4. Additionally, Helm teaches wherein a check to determine if the seating component of the system is properly installed in the vehicle comprises determining if the seating component is facing the correct direction in the vehicle, based on the measured weight of the child (determine the weight distribution to ensure that the child restraint seat 106 is properly positioned in the vehicle seat 104 (e.g., facing the proper direction, centered, etc.), see at least: p. [0036])
With respect to claim 7, the combination of Helm in view of Saban teaches the system of claim 1. Additionally, Saban teaches wherein a check to determine if the seating component of the system is properly installed in the vehicle comprises: determining by the system if the seating component is located in a front seat of the vehicle, determining by the system if a communication link exists between the system and the vehicle, and; wherein if the seating component is determined to be in the front seat and a communication link exists between the system and the vehicle, issuing a command by the system to the vehicle to disable front seat air bags of the vehicle (commanding regulation of at least one of deployment and suppression of an airbag associated with the vehicle seat VSj according to at least one of the ID data of the ICSS and the input command(s) received by the at least one indicator, see at least: claim 14).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the combination of Helm in view of Saban with the aforementioned features of Saban in order to further insure proper use of the child safety seat.

With respect to claim 13, the combination of Helm in view of Saban teaches the system of claim 1. Additionally, Helm teaches wherein a check to determine if the seating component of the system is properly installed in the vehicle comprises: measuring the tension applied to a harness of the seating component, and; determining if the measured tension applied to the harness is greater than a first stored predetermined threshold tension value (a child restraint seat seatbelt tension sensor 304 may be configured for determining whether the child restraint seat seatbelt has a proper amount of tension to adequately restrain the child, see at least: p. [0029]).

With respect to claim 17, the combination of Helm in view of Saban teaches the system of claim 1. Additionally, Helm teaches wherein the plurality of checks are incorporated into a pre-flight check process (e.g., determining if the child restraint seat is being properly utilized, see at least: p. [0005]) which can be initiated by a user prior to the start of a vehicle trip (The Examiner has interpreted “can be” as recited here as having the same meaning as “capable of”.),
wherein the pre-flight check can be initiated either by actuation of a control surface located on the remote mobile computing device or actuation of a control surface located on the seating component (The Examiner has interpreted “can be” as recited here as having the same meaning as “capable of”.),
wherein execution of the pre-flight check is controlled by the child transportation system (a system for child restraint monitoring includes a processor and a memory component. The memory component may store logic that, when executed by the processor, causes the system to perform the aforementioned determinations, see at least: p. [0005]),
wherein the child transportation system provides feedback to the user if any check fails to complete (see at least: Fig. 6),
wherein the child transportation system provides feedback to the user that the pre-flight check has passed if all checks included in the plurality of checks complete (see at least: Fig. 7).
Further, Saban teaches wherein the child transportation system performs the plurality of checks in succession (see at least: col. 33 Table 1A).

With respect to claim 19
determining if a seating component of the child transportation system is located in a vehicle (determining that a child restraint seat has been installed in a vehicle seat of a vehicle, see at least: p. [0004]),
determining if the seating component of the child transportation system located in the vehicle is occupied by a child (whether a child is positioned and restrained in the child restraint seat, see at least: p. [0019]);
determining if a seating component of the system is properly installed in a vehicle (utilize one or more sensors to detect whether the child restraint seats 106a, 106b are properly installed in the vehicle, see at least: p. [0025]);
determining if a child located in the seating component is properly secured in the seating component (that the belt is fastened and properly tightened to the child, see at least: p. [0019]; sensors may be included to ensure that the child is properly placed in the child restraint seat 106, see at least: p. [0029]), and;
determining that components of the system are functioning properly (if it is determined that a child in the child restraint seat 106 is present in the vehicle seat 104, the seatbelt latch sensor 322 and the seatbelt strap sensor 324 may activate to further determine whether the child restraint seat 106 is being properly utilized, see at least: p. [0036]).
Helm fails to teach the following feature. However, this feature is taught by Saban: determining if the seating component of the child transportation system is a proper seating component for the child occupying the seating component (the control module 18 may perform checks to detect if the seat type, designed by its manufacturer to be occupied by a child within a specified age range, is incompatible with the age of the child 8, see at least: col. 14 ln. 15-18)
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Helm to include the one or more checks taught by Saban in order to enhance the safety of the checks being performed on the child restraint seat.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm in view of Saban, as applied to claim 1, above, and further in view of Szakelyhidi et al. (Pub. No.: US 8,950,809 B2).

With respect to claim 8, the combination of Helm in view of Saban teaches the system of claim 1, but fails to teach the following feautures. However, these features are taught by Szakelyhidi: wherein a check to determine if the seating component of the system is properly installed in the vehicle comprises determining if a handle of the seating component is positioned in a reference position for driving (determine a handle of the infant carrier is at a correct position, see at least: col. 2 ln. 25-34).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Helm in view of Saban with the aforementioned features of Szakelyhidi in order to further enhance the determination of proper use of the child safety seat.

With respect to claim 9, the combination of Helm in view of Saban teaches the system of claim 1, but fails to teach the following feautures. However, these features are taught by Szakelyhidi: wherein a check to determine if the seating component of the system is properly installed in the vehicle comprises determining if an Isofix base is present (the CRS is configured for use with the Lower Anchors and Tethers for Children (LATCH) system, which has a European equivalent in the ISOFIX system. With reference to FIGS. 1A-1C, connectors 2 adapted for use with a LATCH device are illustrated. The connectors 2 incorporate a sensor 4 to detect the presence of the connection point, always a metal bar 6, within the engagement "jaws" 8 of the connectors 2. See at least: col 5 ln. 60 – col. 6 ln. 4).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Helm in view of Saban with the aforementioned features of Szakelyhidi in order to further enhance the determination of proper use of the child safety seat.

With respect to claim 10, the combination of the previously cited prior art teaches the system of claim 9. Additionally, Szakelyhidi teaches: wherein if an Isofix base is determined to be present, the check to determine if the seating component of the system is properly installed in the vehicle further comprises determining if Isofix connectors associated with the Isofix base are properly latched (the CRS is configured for use with the Lower Anchors and Tethers for Children (LATCH) system, which has a European equivalent in the ISOFIX system. With reference to FIGS. 1A-1C, connectors 2 adapted for use with a LATCH device are illustrated. The connectors 2 incorporate a sensor 4 to detect the presence of the connection point, always a metal bar 6, within the engagement "jaws" 8 of the connectors 2. See at least: col 5 ln. 60 – col. 6 ln. 4).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Helm in view of Saban with the aforementioned features of Szakelyhidi in order to further enhance the determination of proper use of the child safety seat. 

With respect to claim 11, the combination of the previously cited prior art teaches the system of claim 9 wherein if an Isofix base is determined not to be present. Additionally, Helm (a vehicle seatbelt engagement sensor that determines whether the vehicle seatbelt has been properly attached to the child restraint seat 106, see at least: p. [0029]).

With respect to claim 12, the combination of the previously cited prior art teaches the system of claim 11. Additionally, Szakelyhidi teaches wherein if the seat belt of the vehicle is determined to be properly routed through seat belt routing locations furnished on the seating component, a seating component orientation check is performed (FIG. 14 depicts an alternate embodiment of the base and belt in which the belt 314 is held in a "routing orientation." The routing design allows the belt 314 to exert forces in both the downward and backward directions thereby more firmly attaching the base 312 to the vehicle seat. As shown in FIG. 14, the belt is attached to the carrier base by four loop holders 320 causing the belt to form a U-shaped curve. See at least: col. 9 ln. 49-55).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Helm in view of Saban with the aforementioned features of Szakelyhidi in order to further enhance the determination of proper use of the child safety seat. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm in view of Saban, as applied to claim 13, above, and further in view of Whitcombe (Pub. No.: US 2016/0059745 A1).

With respect to claim 14, the combination of Helm in view of Saban teaches the system of claim 13, but fails to teach the following feature. However, this feature is taught by Whitcombe: wherein the tension is measured using a sensor having a cantilevered beam (see at least: p. [0017] and Fig. 7).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Helm in view of Saban with the aforementioned feature of Whitecombe as a matter of design choice. There are a finite number of tension sensors known in the art for use with a child safety harness.

Allowable Subject Matter
Claim(s) 2, 15-16, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejections were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662